Pratt, J.
It must be conceded that by the escape of Levinnes aprima faciecause of action arose against the sheriff.
The facts upon which this motion is made are to some extent in dispute. Whether or not they afford a defense to the action is a question that requires, no little consideration.
The most appropriate way to ascertain the facts, and determine the consequences which flow from them, is by the systematic methods of a regular trial.
The defendant’s answer will state the facts upon which he relies more satisfactorily than the affidavits before us, and should a demurrer be interposed to-the answer, the resulting discussion might be very useful.
The order should be reversed, and the cause proceed in the usual manner. Order reversed, with ten dollars costs and disbursements.